DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 2-7, 11, 18, 23, 27, 30, 33, 35, 42, 50, 57, 69, 71, 75 and 76 have been amended.
Claims 8-10, 12-17, 19-22, 24-26, 31, 32, 34, 36-41, 43-49, 51-56, 58-68, 70, 72-74, 77-84 have been canceled.
Claims 1-7, 11, 18, 23, 27, 30, 33, 35, 42, 50, 57, 69, 71, 75 and 76 are pending.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the claims -
In claim 1, line 4, “a first pair of opposite sides” should be changed to “ a first pair of the opposite sides”.
In claim 1, line 15, “a second pair of opposite sides” should be changed to “ a second pair of the opposite sides”.
In claim 2, line 1, “cavities” are considered a double-inclusion of the same subject matter pertaining to the each of the concave portions of the first side and second sides of the first pair of opposite sides, and each of the concave portions of the first side and second sides of the second  pair of opposite sides, according to the written disclosure, since “cavities” have been  described as “These recesses or concave portions or cavities” (paragraph [0033]), and “peaks of the convex shaped portions can be aligned with troughs of the corresponding concave shaped portions, such that the lace can define cavities …” (paragraph [0036]), and additionally described in paragraphs [0041] and [0083].  Therefore, “cavities” must be changed to the effect of being defined by each of the concave portions of the first side and second side of the first pair of opposite sides, and each of the concave portions of the first side and second side of the second pair of opposite sides, established in claim 1, or by establishing its antecedent earlier in the claim or prior claim 1.   (For example: “wherein cavities formed on the structure are effective” may be changed to the effect of  - - wherein each of the concave portions of each of the at least two pairs of opposite sides form cavities, the cavities are effective - -.)
In the Drawings -
In Fig. 19, drawing reference number “1803” should be changed to “1901”, as described in paragraph [00102] of the written specification.

In the Written Specification – 
In paragraph [0085], line 3, “90” should be changed to - - 100 --.
In paragraph [0085], line 4, “92” should be changed to - - 102 --.
Allowable Subject Matter
Claims 1-7, 11, 18, 23, 27, 30, 33, 35, 42, 50, 57, 69, 71, 75 and 76 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed lace, viewed as a whole, requiring the following structural combination of:
a first pair of the opposite sides in which: 
a first side of the first pair of the opposite sides comprises alternating concave and convex portions; a second side of the first pair of the opposite sides comprises alternating concave and convex portions; wherein the concave portions of the first side of the first pair of the opposite sides match with the convex portions of the second side of the first pair of the opposite sides along a longitudinal axis; wherein the convex portions of the first side of the first pair of the opposite sides match with the concave portions of the second side of the first pair of the opposite sides along the longitudinal axis; a second pair of the opposite sides in which: a first side of the second pair of the opposite sides comprises alternating concave and convex portions; a second side of the second pair of the opposite sides comprises alternating concave and convex portions; wherein the concave portions of the first side of the second pair of the opposite sides match with the concave portions of the second side of the second pair of the opposite sides along the longitudinal axis; and wherein the convex portions of the first side of the second pair of the opposite sides match with the convex portions of the second side of the second pair of the opposite sides along the longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous laces are represented by Tsai et al. (U.S. Patent No. 10,165,831), Wu (U.S. Patent Publication No. 20170065026), and Gonzalez (U.S. Patent No. 9,204,689).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/            Primary Examiner, Art Unit 3677